—■ Order unanimously reversed and motion granted, without costs, upon condition that, prior to trial, the coexecutors of William E. Moore deceased .be substituted as plaintiffs in the actions against the insurance companies. All pending stays dissolved. Memorandum: Sound discretion would have prompted the granting of the motion. Upon the total submission of all of the issues in the four actions, there will be no problems so “ confusing and burdensome to the trial jury ” as to preclude such procedure. (Quotation from decision of Special Term Justice.) Nor does the fact that one action is in negligence and three based on contracts of insurance control. There are many common issues. Upon application, an order of preference should be granted for the trial of the actions. (Appeal from order of Onondaga Special Term denying motion for a joint trial.) Present — Williams, P. J., Bastow, Marsh, Witmer and Henry, JJ.